Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 1/11/2021, Applicant has amended claims 1, 9 and 16.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 1/11/2020 with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiang et al. (USP 8,634,431 B1).
Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Davis with the known technique of the loss information including forward error correction (FEC) information, as taught by Chiang to indicate to a receiver whether FEC is enable and may be used as a method of error detection, correction and control. (Chiang, Col. 7, Lines 4-24)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub. 2017/0344435 A1)(hereinafter Davis) in view of Tomlinson et al. (US Pub. 2013/0346415 A1)(hereinafter Tomlinson) in further view of Chiang et al. (USP 8,634,431 B1)(hereinafter Chiang).
Regarding claim 1, Davis discloses a network device (Davis, Figs. 1 and 2 and Consensus Nodes 106; ¶0011; FIG. 1 is a block diagram illustrating a high level system 
comprising: a processor coupled to at least one interface; (Davis, Figs. 1-2 and 11 and ¶0025; The auditing node 102 may be a processing server or other specially configured computing device and/or system configured to perform the functions of both a consensus node 106 and an auditing node 104. The auditing node 102 may be connected via a suitable communication network and methods to a plurality of consensus nodes 106, illustrated in FIG. 1)
the processor and the at least one interface configured to: generate intent information for a destination device, (Davis, Fig. 4B and ¶0082; In step 418, the consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
wherein the intent information indicates telemetry data to be collected along a network path to the destination device; the telemetry data including loss information associated with packets received by the network device; (Davis, Fig. 4B and ¶0081; In step 416, the consensus node 106 may identify if transactions are missing from the node's list of unconfirmed transactions. If the consensus node 106 determines that the auditing node 102 is missing transactions, the consensus node 106 may identify transaction references not included in the node's list.)
update a locally stored invertible Bloom function (IBF)  (Davis, Fig. 4B and Abstract, the bloom filter being generated using a number of hash rounds and with a size at least double the number of transaction messages;  ¶¶0055-0056; The use of a bloom filter may enable the auditing node 102 or another node in the permissioned 
by applying at least one hash function to at least the intent information and a destination identifier (ID) associated with the destination device; (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.; ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, where each of the transaction references are hashed a specified number of rounds (referred to herein as "hash rounds") one or more of the hash rounds may use a different hashing algorithm, where use and ordering thereof may be known to each of the nodes in the permissioned blockchain network, or may be communicated in the recovery message.)
Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
While Davis discloses that the intent data, i.e. transaction data of a recovery response message, may include different types of data collected along the network path, Davis does not specifically disclose the telemetry data including latency information associated with packets received by the network device.  Tomlinson in the same field of endeavor as Davis, however, discloses the limitation.  Tomlinson discloses the telemetry data including latency associated with packets received by the network device; (Tomlinson, Figs. 5, 8A 9A, 37 and ¶0142; router CLD 102B inserts a 32-bit hash value into the packet, along with any latency, checksum status, or other offload information.) Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Davis with the known technique of the transaction data including information that indicates a type of telemetry data to be collected along the network path, as taught by Tomlinson, in order to provide for increased performance and enable targeted reporting from networked device.  (Tomlinson, ¶0655)
While Davis discloses loss information associated with packets received by the network device, Davis does not specifically disclose that the loss information including forward error correction (FEC) information; Chiang, in the same field of endeavor, Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Davis with the known technique of the loss information including forward error correction (FEC) information, as taught by Chiang to indicate to a receiver whether FEC is enable and may be used as a method of error detection, correction and control. (Chiang, Col. 7, Lines 4-24)
Regarding claim 2, The network device of a claim 1, wherein the processor and the at least one interface are further configured to: forward the intent information to the destination device, (Davis, Fig. 4B and ¶0082; In step 418, the consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
 wherein the locally stored IBF is forwarded with the intent information. (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
Regarding claim 3, The network device of claim 1, wherein the processor and the at least one interface are further configured to receive a notification message that the intent information is missing at the destination device (Davis, ¶0050; The auditing node 102 may identify a desynchronization … the auditing node 102 may identify a 
based at least in part on the locally stored IBF; (Davis, ¶0051; The recovery message may also include a bloom filter. The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot.  ¶0055; The use of a bloom filter may enable the auditing node 102 or another node in the permissioned blockchain network to perform recovery without the need to transmit entire blocks of the permissioned blockchain or significant numbers of transaction values, thus reducing network traffic and increasing network efficiency.)
and re-forward the intent information to the destination device. (Davis, Fig. 4B and ¶0081; Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.)
Regarding claim 4,    The network device of claim 1, wherein the processor and the at least one interface are further configured to: apply the at least one hash function to a local timestamp in addition to the intent information and the destination ID (Davis, ¶0022; In some instances, the transactions might include additional or different information, such as a source address, timestamp, etc.)
to update the locally stored IBF. (Davis, ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, where each of the transaction references are hashed a specified number of rounds (referred to herein as "hash rounds") one or more of the hash rounds may use a different hashing algorithm, where use and ordering thereof may be known to each of 
Regarding claim 5,    The network device of claim 1, wherein the processor and the at least one interface are further configured to: periodically receive a destination IBF calculated at the destination device; which may then be electronically transmitted to the neighboring (Davis, Fig. 4A-4B and ¶0080; In step 410, the auditing node 102 may generate a bloom filter using the list of unconfirmed transactions.. In step 412, the generation module 214 may generate a recovery message that includes at least the generated bloom filter, the size of the bloom filter, which may then be electronically transmitted to the neighboring consensus node 106 via the transmitting device 216.)
and compute a set different between the locally stored IBF and the destination IBF to determine if the intent information is missing at the destination device. (Davis, ¶0081; the consensus node 106 may identify transaction references not included in the node's list by applying the transaction references in the consensus node's list in the bloom filter included in the recovery message. Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.)
Regarding claim 6, The network device of claim 1, wherein the processor and the at least one interface are further configured to: apply a digital signature to the intent information. (Davis
Regarding claim 7,    The network device of claim 1, wherein the processor and the at least one interface are further configured to: apply a keyed hash function to at least a secret symmetric key and a packet or frame to generate a keyed hash function value; and forward the keyed hash function value with the locally stored IBF in the packet or frame to the destination device. (Davis, ¶0059; The receiving device 202 may also be configured to receive data signals superimposed or otherwise encoded with additional data for use in performing functions associated with operation as a node in a permissioned blockchain network, such as permission updates, hashing algorithms, public keys, bloom filter specifications, etc.)
Regarding claim 8, The network device of claim 1, wherein the processor and the at least one interface are further configured to: generate second intent information for a second destination device, wherein the second intent information indicates a type of telemetry data to be collected along a second network path to the second destination device; (Tomlinson, ¶0655; Statistic Detail: This parameter adjusts the level of statistics to be collected. Decreasing the number of statistics collected can increase performance and allow for targeted reporting. Select "Maximum" to enable all possible statistics. Select "Application Only" to enable only Application statistics (L7). Select "Transport Only" to enable only Transport statistics (L4/L3). Select "Minimum" to disable most statistics.)
update a second locally stored IBF by applying at least a second hash function to at least the second intent information and a destination identifier (ID) associated with the second destination device; (Davis, ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, 
and periodically forward the second locally stored IBF to the second destination device. (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
Regarding claim 9, Davis discloses a network device comprising: a processor coupled to at least one interface; (Davis, Figs. 1 and 2 and Consensus Nodes 106; ¶0011; FIG. 1 is a block diagram illustrating a high level system architecture for the efficient consensus and recovery of desynchronized nodes in a permissioned blockchain network.)
the processor and the at least one interface configured to: receive a packet or frame including intent information, (Davis, Fig. 4A-4B and ¶0080; In step 410, the auditing node 102 may generate a bloom filter using the list of unconfirmed transactions. In step 412, the generation module 214 may generate a recovery message that includes at least the generated bloom filter, the size of the bloom filter, which may then be electronically transmitted to the neighboring consensus node 106 via the transmitting device 216.)
Davis, Fig. 4B and ¶0081; In step 416, the consensus node 106 may identify if transactions are missing from the node's list of unconfirmed transactions. If the consensus node 106 determines that the auditing node 102 is missing transactions, the consensus node 106 may identify transaction references not included in the node's list.)
execute the device-specific action to generate a local response corresponding to the intent information; (Davis, Fig. 4B and ¶0081; In step 416, the consensus node 106 may identify if transactions are missing from the node's list of unconfirmed transactions. If the consensus node 106 determines that the auditing node 102 is missing transactions, the consensus node 106 may identify transaction references not included in the node's list.)
encode the local response; update a locally stored invertible Bloom function (IBF) (Davis, Fig. 4B and Abstract, the bloom filter being generated using a number of hash rounds and with a size at least double the number of transaction messages; ¶¶0055-0056; The use of a bloom filter may enable the auditing node 102 or another node in the permissioned blockchain network to perform recovery without the need to transmit entire blocks of the permissioned blockchain or significant numbers of transaction values, thus reducing network traffic and increasing network efficiency… with recovery of desynchronized nodes using bloom filters, results in a permissioned blockchain network that can perform consensus on the order of seconds, or faster, using a minimal 
by applying at least one hash function to at least the local response and a destination identifier (ID) associated with the destination device; (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.; ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, where each of the transaction references are hashed a specified number of rounds (referred to herein as "hash rounds") one or more of the hash rounds may use a different hashing algorithm, where use and ordering thereof may be known to each of the nodes in the permissioned blockchain network, or may be communicated in the recovery message.)
and periodically forward the locally stored IBF to the destination device. (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
Tomlinson, Figs. 5, 8A 9A, 37 and ¶0142; router CLD 102B inserts a 32-bit hash value into the packet, along with any latency, checksum status, or other offload information.) Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Davis with the known technique of the transaction data including information that indicates a type of telemetry data to be collected along the network path, as taught by Tomlinson, in order to provide for increased performance and enable targeted reporting from networked device.  (Tomlinson, ¶0655)
While Davis discloses loss information associated with packets received by the network device, Davis does not specifically disclose that the loss information including forward error correction (FEC) information; Chiang, in the same field of endeavor, however, discloses the limitation. (Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Davis with the known technique of the loss information including forward error correction (FEC) Chiang, Col. 7, Lines 4-24)
Regarding claim 10,    The network device of a claim 9, wherein the processor and the at least one interface (Davis, Figs. 1 and 2 and Consensus Nodes 106; ¶0011; FIG. 1 is a block diagram illustrating a high level system architecture for the efficient consensus and recovery of desynchronized nodes in a permissioned blockchain network.)
are further configured to: forward the encoded local response to the destination device,  wherein the locally stored IBF is forwarded with the encoded local response. (Davis, Fig. 4B and ¶0081; the consensus node 106 may generate its own bloom filter using its own list of unconfirmed transactions, which may use the same specifications as the bloom filter included in the recovery message. The consensus node 106 may then generate a recovery response message that includes the new bloom filter.)
Regarding claim 11,  The network device of a claim 9, wherein the packet or frame further includes a plurality of responses generated by other devices along the network path, (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.;)
and wherein the processor and the at least one interface are further configured to: apply the least one hash function to the plurality of responses in addition to the local response and the destination ID to update the locally stored IBF; (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response 
and append the local response to the plurality of responses carried in the packet or frame. (Davis, ¶0078; the auditing node 102 and a neighboring consensus node 106 may both receive transaction messages for transactions that are to be added to the permissioned blockchain.)
Regarding claim 12, The network device of claim 9, wherein the processor and the at least one interface are further configured to: receive a notification message that the response is missing at the destination device based at least in part on the locally stored IBF; (Davis, Fig. 4A-4B and ¶0080; In step 410, the auditing node 102 may generate a bloom filter using the list of unconfirmed transactions.. In step 412, the generation module 214 may generate a recovery message that includes at least the generated bloom filter, the size of the bloom filter, which may then be electronically transmitted to the neighboring consensus node 106 via the transmitting device 216.)
and re-forward the local response to the destination device. (Davis, ¶0081; Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.)
Regarding claim 13, The network device of claim 9, wherein the processor and the at least one interface are further configured to: receive a secret symmetric key; apply a keyed hash function to at least the secret symmetric key and the packet or frame to generate a keyed hash function value; and forward the keyed hash function Davis, ¶0059; The receiving device 202 may also be configured to receive data signals superimposed or otherwise encoded with additional data for use in performing functions associated with operation as a node in a permissioned blockchain network, such as permission updates, hashing algorithms, public keys, bloom filter specifications, etc.)
Regarding claim 14, The network device of claim 9, wherein the processor and the at least one interface are further configured to: periodically receive a destination IBF calculated at the destination device; (Davis, Fig. 4A-4B and ¶0080; In step 410, the auditing node 102 may generate a bloom filter using the list of unconfirmed transactions.. In step 412, the generation module 214 may generate a recovery message that includes at least the generated bloom filter, the size of the bloom filter, which may then be electronically transmitted to the neighboring consensus node 106 via the transmitting device 216.)
and compute a set different between the locally stored IBF and the destination IBF to determine if the local response is missing at the destination device. (Davis, ¶0081; the consensus node 106 may identify transaction references not included in the node's list by applying the transaction references in the consensus node's list in the bloom filter included in the recovery message. Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.)
Regarding claim 15, The network device of claim 9, wherein the processor and the at least one interface are further configured to: receive a second packet or frame including second intent information, wherein the second intent information indicates a Tomlinson, ¶0655; Statistic Detail: This parameter adjusts the level of statistics to be collected. Decreasing the number of statistics collected can increase performance and allow for targeted reporting. Select "Maximum" to enable all possible statistics. Select "Application Only" to enable only Application statistics (L7). Select "Transport Only" to enable only Transport statistics (L4/L3). Select "Minimum" to disable most statistics.)
read and translate the second intent information to generate a second devices specific action;  (Davis, ¶0081; the consensus node 106 may identify transaction references not included in the node's list by applying the transaction references in the consensus node's list in the bloom filter included in the recovery message.)
execute the second device-specific action to generate a second local response corresponding to the second intent; (Davis, Fig. 4B and ¶0081; In step 416, the consensus node 106 may identify if transactions are missing from the node's list of unconfirmed transactions. If the consensus node 106 determines that the auditing node 102 is missing transactions, the consensus node 106 may identify transaction references not included in the node's list. Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.) 
encode the second local response; update a second locally stored IBF by applying at least a second hash function to at least the second local response and a destination ID associated with the second destination device; and periodically forward the second locally stored IBF to the second destination device. (Davis, ¶0054; The 
Regarding claim 16, Davis discloses a method performed by a network device, (Davis, Figs. 1 and 2 and Consensus Nodes 106; ¶0011; FIG. 1 is a block diagram illustrating a high level system architecture for the efficient consensus and recovery of desynchronized nodes in a permissioned blockchain network.)
the method comprising: generating intent information for a destination device (Davis, Fig. 4B and ¶0082; In step 418, the consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
wherein the intent information indicates telemetry data to be collected along a network path to the destination device, the telemetry data including loss information associated with packets received by the network device (Davis, Fig. 4B and ¶0081; In step 416, the consensus node 106 may identify if transactions are missing from the node's list of unconfirmed transactions. If the consensus node 106 determines that the auditing node 102 is missing transactions, the consensus node 106 may identify transaction references not included in the node's list.)
updating a locally stored invertible Bloom function (IBF) (Davis, Fig. 4B and Abstract, the bloom filter being generated using a number of hash rounds and with a size at least double the number of transaction messages; ¶¶0055-0056; The use of a bloom filter may enable the auditing node 102 or another node in the permissioned 
by applying at least one hash function to at least the intent information and a destination identifier (ID) associated with the destination device; (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.; ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, where each of the transaction references are hashed a specified number of rounds (referred to herein as "hash rounds") one or more of the hash rounds may use a different hashing algorithm, where use and ordering thereof may be known to each of the nodes in the permissioned blockchain network, or may be communicated in the recovery message.)
Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)
While Davis discloses that the intent data, i.e. transaction data of a recovery response message, may include different types of data collected along the network path, Davis does not specifically disclose the telemetry data including latency information associated with packets received by the network device.  Tomlinson in the same field of endeavor as Davis, however, discloses the limitation.  Tomlinson discloses the telemetry data including latency associated with packets received by the network device; (Tomlinson, Figs. 5, 8A 9A, 37 and ¶0142; router CLD 102B inserts a 32-bit hash value into the packet, along with any latency, checksum status, or other offload information.) Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Davis with the known technique of the transaction data including information that indicates a type of telemetry data to be collected along the network path, as taught by Tomlinson, in order to provide for increased performance and enable targeted reporting from networked device.  (Tomlinson, ¶0655)
While Davis discloses loss information associated with packets received by the network device, Davis does not specifically disclose that the loss information including forward error correction (FEC) information; Chiang, in the same field of endeavor, Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Davis with the known technique of the loss information including forward error correction (FEC) information, as taught by Chiang to indicate to a receiver whether FEC is enable and may be used as a method of error detection, correction and control. (Chiang, Col. 7, Lines 4-24)
Regarding claim 17,   The method of a claim 16, further comprising: forwarding the intent information to the destination device, wherein the locally stored IBF is forwarded with the intent information. (Davis, Fig. 4B and ¶0081; the consensus node 106 may generate its own bloom filter using its own list of unconfirmed transactions, which may use the same specifications as the bloom filter included in the recovery message. The consensus node 106 may then generate a recovery response message that includes the new bloom filter.)
Regarding claim 18, The method of a claim 16, further comprising: receiving a notification message that the intent information is missing at the destination device (Davis, ¶0050; The auditing node 102 may identify a desynchronization … the auditing node 102 may identify a neighboring consensus node 106 that is synchronized, and may electronically transmit a recovery message to that consensus node 106.)
 based at least in part on the locally stored IBF; (Davis, ¶0051; The recovery message may also include a bloom filter. The bloom filter may be a bloom filter of the 
and re-forwarding the intent information to the destination device. (Davis, Fig. 4B and ¶0081; Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.)
Regarding claim 19, The method of a claim 16, further comprising: applying the at least one hash function to a local timestamp in addition to the intent information and the destination ID (Davis, ¶0022; In some instances, the transactions might include additional or different information, such as a source address, timestamp, etc.)
to update the locally stored IBF. (Davis, ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, where each of the transaction references are hashed a specified number of rounds (referred to herein as "hash rounds") one or more of the hash rounds may use a different hashing algorithm, where use and ordering thereof may be known to each of the nodes in the permissioned blockchain network,
Regarding claim 20, The method of a claim 16, further comprising: periodically receiving a destination IBF calculated at the destination device; (Davis, Fig. 4A-4B and ¶0080; In step 410, the auditing node 102 may generate a bloom filter using the list of unconfirmed transactions.. In step 412, the generation module 214 may generate a 
and computing a set different between the locally stored IBF and the destination IBF to determine if the intent information is missing at the destination device. (Davis, ¶0081; the consensus node 106 may identify transaction references not included in the node's list by applying the transaction references in the consensus node's list in the bloom filter included in the recovery message. Transaction messages whose references are not included in the bloom filter may be placed into a recovery response message generated by the consensus node 106.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No.15/801,526 in view of Davis in view of Tomlinson in further view of Chiang.  While 
While Davis discloses loss information associated with packets received by the network device, Davis does not specifically disclose that the loss information including forward error correction (FEC) information; Chiang, in the same field of endeavor, however, discloses the limitation. (Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Davis with the known technique of the loss information including forward error correction (FEC) information, as taught by Chiang to indicate to a receiver whether FEC is enable and may be used as a method of error detection, correction and control. (Chiang, Col. 7, Lines 4-24)

This is a provisional nonstatutory double patenting rejection.

Claim Number of the Instant Application 
Claim Number of Copending Application No. 15/801,526
1.    A network device comprising:
a processor coupled to at least one interface;

1. A device configured for packet-optical in-band telemetry in a packet-optical network, the device comprising: a processor configured to: receive…
the processor and the at least one interface configured to: generate intent information for a destination device, wherein the intent information indicates telemetry data to be collected along a network path to the destination device;

…read intent information from the header, wherein the intent information indicates a type of telemetry data…execute the device-specific action in the optical layer to generate a response corresponding to the intent; associate the response with the intent…
the telemetry data including latency and loss information associated with packets received by the network device;
(Tomlinson, Figs. 5, 8A 9A, 37 and ¶0142; router CLD 102B inserts a 32-bit hash value into the packet, along with any latency, checksum status, or other offload information.)
the loss information including forward error correction (FEC) information;
 (Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being 

periodically forward the locally stored IBF to the destination device.

 (Davis, Fig. 4B and ¶0081; the consensus node 106 may generate its own bloom filter using its own list of unconfirmed transactions, which may use the same specifications as the bloom filter included in the recovery message. The consensus node 106 may then generate a recovery response message that includes the new bloom filter.)
by applying at least one hash function to at least the intent information and a destination identifier (ID) associated with the destination device;  (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.; ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed 
and periodically forward the locally stored IBF to the destination device. (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.)  Consequently, at the time of the claimed invention, it would 


a processor coupled to at least one interface; the processor and the at least one interface configured to: receive a packet or frame including intent information


1. A device configured for packet-optical in-band telemetry in a packet-optical network, the device comprising: a processor configured to: receive a packet including at least a header and a payload at a packet layer; read intent information from the header…
 wherein the intent information indicates telemetry data to be collected along a network path to a destination device;
wherein the intent information indicates a type of telemetry data; wherein the device-specific action provides the type of telemetry data;

(Tomlinson, Figs. 5, 8A 9A, 37 and ¶0142; router CLD 102B inserts a 32-bit hash value into the packet, along with any latency, checksum status, or other offload information.)
the loss information including forward error correction (FEC) information;
(Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)
read and translate the intent information to generate a device-specific
action;
execute the device-specific action to generate a local response corresponding to the intent information;

execute the device-specific action in the optical layer to generate a response corresponding to the intent; associate the response with the intent
encode the local response;
and encode the response in the packet layer for downstream data forwarding
update a locally stored invertible Bloom function (IBF) by applying at least one hash function to at least the local response and a destination identifier (ID) associated with the destination device; and


Davis, Fig. 4B and ¶0081; the consensus node 106 may generate its own bloom filter using its own list of unconfirmed transactions, which may use the same specifications as the bloom filter included in the recovery message. The consensus node 106 may then generate a recovery response message that includes the new bloom filter.)
by applying at least one hash function to at least the local response and a destination identifier (ID) associated with the destination device; (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.; ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed 
and periodically forward the locally stored IBF to the destination device. (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.) Consequently, at the time of the claimed invention, it would 


11. A method for packet-optical in-band telemetry in a packet-optical network, performed by a device,
the method comprising: generating intent information for a destination device, wherein the intent
information indicates a telemetry data to be collected along a network path to the destination device;

wherein the intent information indicates a type of telemetry data…executing the device-specific action in the optical layer to generate a response corresponding to the intent; associating the response with the intent;
the telemetry data including latency and loss information associated with packets received by the network device;
(Tomlinson, Figs. 5, 8A 9A, 37 and ¶0142; router CLD 102B inserts a 32-bit 
the loss information including forward error correction (FEC) information;
(Chiang, Col. 7, Lines 4-24; the Ident field 208 includes an FEC field 220. The FEC field 220 indicates whether forward error correction (FEC) is being enabled on the present downstream frame and may be used for FEC control.)
	updating a locally stored invertible Bloom function (IBF) by applying at least one hash function to at least the intent information and a destination identifier (ID) associated with the destination device; and
periodically forwarding the locally stored IBF to the destination device.

Application ‘526 does not claim a updating a locally stored Bloom Function.  Davis in the same field of endeavor however discloses updating a locally stored Bloom function.  Davis discloses updating a locally stored invertible Bloom function (IBF) (Davis, Fig. 4B and ¶0081; the consensus node 106 may generate its own bloom filter using its own list of unconfirmed transactions, which may use the same specifications as the bloom filter included in the recovery message. The consensus node 106 may then generate 
by applying at least one hash function to at least the intent information and a destination identifier (ID) associated with the destination device; (Davis, ¶0022; transactions recorded in the blockchain may include a destination address. the transactions might include additional or different information, such as a source address, timestamp, etc.; ¶0051; The bloom filter may be a bloom filter of the transaction references included in the list of unconfirmed transactions for the slot, where each of the transaction references are hashed a specified number of rounds (referred to herein as "hash rounds") one or more of the hash rounds may use a different hashing algorithm, where use and ordering thereof may be known to each of the nodes in the permissioned blockchain 
 and periodically forwarding the locally stored IBF to the destination device. (Davis, ¶0054; The consensus node 106 may reply to the recovery message with a recovery response message that includes the slot identifier, its own bloom filter, and the parameters associated with the new bloom filter (e.g., the count, the filter size, and the hash rounds). The consensus node 106 may electronically transmit the recovery response message to the auditing node 102.) Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Application ‘526 with the known technique of providing and updating a Bloom function, as taught by Davis, in order to enable nodes to preform data recovery without the need to transmit entire blocks of a datablock or a 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.